DETAILED ACTION
This is in response to the communication filed on 06/01/2020. Claims 2-21 were pending in the application.  Claims 2, 4-9 and 11-21 have been allowed. Claims 1, 3 and 10 are cancelled. Claim 2 and 13 are independent claims.
TERMINAL DISCLAIMER 
The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,961,070 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Melanie Grover on December 6th, 2021 followed by an e-mail.
The application has been amended as follows: 

1.	(Cancelled)

2.	(Currently Amended) A system comprising:

memory storing instructions that, when executed by the at least one hardware processor, causes the system to perform operations including:
configuring a software agent to interact directly with a server on behalf of a user using rules generated for a web-page with a form, the form having at least a first field, a second field, and a control for submitting the form, and the rules including:
a mapping of the first field to a first data item in a data store, and
a mapping of the second field to a second data item in the data store,
launching the software agent, the software agent being configured to:
request the web-page from the server,
receive the web-page from the server,
identify a session identifier from the web-page for a connection between the software agent and the server according to a rule for the web-page,
obtain a value for the first data item from the data store and a value for the second data item from the data store, without presenting the form to the user,
populate the web-page according to rules for the web-page, including populating the first field in the form with the obtained value for the first data item and populating the second field in the form with the obtained value for the second data item, and
submit the populated web-page to the server by simulating the user activating the control, 
wherein the software agent is configured to request the web-page from the server, receive the web-page from the server, and submit the populated web-page using HTTP protocols or HTTPS protocols.
		
3.	(Cancelled) 

4.	(Previously Presented) The system of claim 2, wherein the rules further include:
identification of the control in the web-page.

5.	(Previously Presented) The system of claim 2, wherein configuring the software agent includes providing a user interface for generating the rules.

6.	(Previously Presented) The system of claim 2, wherein the software agent is further configured to: extract at least some content from the web-page after it is received.

7.	(Previously Presented) The system of claim 2, the memory further storing instructions that, when executed by the at least one hardware processor, causes the system to perform operations including:
granting authentication of the user to a controlled access application responsive to receiving a successful authentication response for the submitted populated web-page; and
denying authentication of the user to the controlled access application responsive to receiving an unsuccessful authentication response for the submitted populated web-page.

8.	(Previously Presented) The system of claim 2, further comprising:
a plurality of software agents, the software agent being one of the plurality of software agents, and wherein each software agent in the plurality of software agents is configured for a different web-page.

9.	(Currently Amended) The system of claim 2, wherein the session identifier is used to maintain a particular connection between the software agent and the server.

10.	(Cancelled)

11.	(Previously Presented) The system of claim 2, wherein the data store includes a first data store and a second data store and the value for the first data item is obtained from the first data store and a value for the second data item is obtained from a second data store.



13.	(Currently Amended) A method comprising:
mapping, in a software agent, a first field from a login web-page form to a first value;
mapping, in the software agent, a second field from the login web-page form to a second value; and
responsive to a request of a user, launching the software agent, the software agent being configured to:
request, via an HTML request, the login web-page form from a server,
receive, via an HTML response, the login web-page form from the server,
identify a session identifier from the login web-page form for a connection between the software agent and the server according to a rule for the login web-page form,
populate the first field in the login web-page form with the first value and populate the second field in the login web-page form with the second value, without presenting the login web-page form to the user, and
simulate submission of the login web-page form,
wherein the HTML request and the HTML response use HTTP protocols or HTTPS protocols.

14.	(Previously Presented) The method of claim 13, wherein the mapping is defined by configuring rules for the software agent.

15.	(Previously Presented) The method of claim 13, wherein the mapping is configured as name-value pairs.

16.	(Previously Presented) The method of claim 15, wherein a name of the first field is one-to-one mapped to the first value and a name of the second field is one-to-one mapped to the second value.


mapping the first field to a first data element in a data store, the first value being a value for the first data element.

18.	(Previously Presented) The method of claim 17, populating the first field includes accessing a data record associated with the user from the data store, the data record including the first data element.

19.	(Currently Amended) The method of claim 13, wherein the session identifier is used to maintain a particular connection with the server.

20.	(Previously Presented) The method of claim 13, wherein the software agent includes a first software agent and a second software agent and the login web-page form includes a first form and a second form and wherein:
the first software agent is configured to:
map the first field from the first form to the first value,
request the first form from the server,
populate the first field in the first form with the first value, and
simulate the user’s submission of the first form; and
the second software agent is configured to:
map the second field from the second form to the second value,
request the second form from the server,
populate the second field in the second form with the second value, and
simulate the user’s submission of the second form.

21.	(Previously Presented) The method of claim 20, wherein the second software agent is launched responsive to receiving a successful authentication response from submission of the first form.



EXAMINER’S REASONS FOR ALLOWANCE
Claims 2, 4-9 and 11-21 are allowed. The following is an examiner’s statement of reasons for allowances:   
The prior art of record Beecham (US Patent Application Publication No 2017/0346804 A1) teaches  receiving, with an intermediary server , a request to access web content at a web server; submitting , from the intermediary server a value by which possession of an access credential is demonstrated , wherein the value is withheld from the client web browser ; receiving, by the intermediary web browser, instructions to store in web browser memory an access token; and sending, from the intermediary server, to the client web browser executing on the client computing device, instructions to store the access token in browser memory of the client web browser.
The prior art of record Olden (US Patent Application Publication No 2009/0249439 A1) teaches providing single sign on across a plurality of resources. The method comprising receiving a request from a user to access a particular one of the plurality of resources; establishing an SSO session for the user if an SSO session has not been established; determining if the user has been authenticated to the particular resource, and if not, retrieving credentials for the user that are specific to the particular resource; presenting the credentials to the particular resource So as to create a session with the particular resource.
The prior art of record Innes (US Patent Application Publication No 2018/0007059 A1) teaches a system that may reduce the number of operations (interactions) between a server device used for authentication and the client device. These operations may include fetching a user certificate from the smart card or signing 
But none of the reference mentioned above teaches “identify a session identifier from the web-page for a connection between the software agent and the server according to a rule for the web-page, obtain a value for the first data item from the data store and a value for the second data item from the data store, without presenting the form to the user, populate the web-page according to rules for the web-page, including populating the first field in the form with the obtained value for the first data item and populating the second field in the form with the obtained value for the second data item”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433